 
Exhibit 10.1
 
ACKNOWLEDGEMENT AND RELEASE AGREEMENT
 
This Acknowledgement and Release Agreement (“Agreement”) is made and entered
into by and between Robert P. Bilotti (“Employee”) and Grand River Bank
(“Employer”); and joined in by Grand River Commerce, Inc. (“Company”) for
purposes of Section 5 of this Agreement only, (the signatories to this Agreement
will be referred to collectively as the “Parties”) as follows:
 
WHEREAS, Employee is employed as a salaried Chairman of the Board of the
Employer, in which capacity he serves as both an officer and employee of the
Employer, and Employee also serves as a director of the Employer;
 
WHEREAS, Employee and Employer hereby acknowledge a change in the
responsibilities and nature of the services of the Employee from a salaried
employee of the Employer to a non-salaried Chairman of the Board of the
Employer, in which capacity Employee will still have the ability to act on
behalf of and bind the Employer as an officer and director of the Employer;
 
WHEREAS, Employee will terminate salaried employment with the Employer effective
January 31, 2011 (“Effective Date”);
 
WHEREAS, this Agreement hereby terminates the Executive Employment Agreement by
and between the Employer and the Employee, dated April 30, 2009 (“Employment
Agreement”);
 
WHEREAS, the Parties have agreed, without any Party admitting liability of any
kind, to enter into this Agreement setting forth the terms of the change in
services ; and
 
WHEREAS, both Parties have read and understand the terms and provisions of this
Agreement, and desire and intend to be bound by the terms and provisions of this
Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements herein contained, and other valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties agree as follows:
 
1. Release and Waiver Agreement.  Employee acknowledges and understands that
this Agreement is a release and waiver contract and that this Agreement is
legally binding.  Employee and Employer understand that by signing this
Agreement, each party has read and understood each provision and is agreeing to
all of the provisions set forth in the Agreement.
 
2. Claims Covered by Agreement.  Employee and Employer acknowledge and
understand that this Agreement applies only to claims that accrue or have
accrued prior to the Effective Date of this Agreement, which Effective Date
shall be upon the expiration of seven (7) days after Employee signs the
Agreement without revocation.
 
3. Termination of Employment Relationship.  Employee agrees that by executing
this Agreement, he will terminate his salaried employment with the Employer as
of the Effective Date.  Employee agrees that by executing this Agreement, he
hereby terminates the Employment Agreement, including all rights and benefits
provided to Employee thereunder.  This Agreement will govern all rights and
benefits of the Employee from the Employer as of the date hereof.  Both parties
understand and acknowledge that the Employee will retain his position as a
non-salaried Chairman of the Board of the Employer and as a director of the
Employer.
 

--------------------------------------------------------------------------------


 
4. Continuation of Benefits.  Employee shall receive the following benefits:
 
A. Employee will continue to receive health insurance either or, in the
alternative, a cash payment on a monthly basis to pay Employee the grossed-up
(for tax purposes) amount needed to obtain health insurance through July 31,
2011.
 
B. Employee will continue to have the use of or receive reimbursement, as
applicable, for expenses associated with his continuing position as a
non-salaried Chairman of the Board of the Employer as such position is set forth
in the bylaws of the Employer.  Reimbursement of expenses shall include, but not
be limited to, cell phone, lap top computer, travel, and other ancillary
expenses, which reimbursement shall extend through the date of Employee’s
service as Chairman of the Board of the Employer.  Employee shall also retain
the right to use his existing email address.
 
5. Retention of Options.  Employee shall retain the Options granted to Employee
pursuant to the Incentive Stock Award Agreement by and between the Company and
the Employee, dated June 23, 2009.  The terms of the Options shall be governed
by the Amendment Number One to the Terms and Conditions to the Incentive Stock
Award Agreement (“Amendment”), attached hereto as Exhibit A, and to the extent
such terms conflict with the Company’s 2009 Stock Incentive Plan or the
Incentive Stock Award Agreement the Amendment shall govern.
 
6. Consultation with Attorney, Review Period, and Revocation Period.
 
A. Employee is advised, and acknowledges that he has been advised, to consult
with an attorney prior to executing this Agreement concerning the meaning,
import, and legal significance of this Agreement.  Employee acknowledges that he
has read this Agreement, as signified by his signature hereto, and is
voluntarily executing the same after advice of counsel for the purposes and
consideration herein expressed.
 
B. Employee acknowledges that he has been provided with a period of at least
twenty-one (21) days within which to consider, review, and reflect upon the
terms of this Agreement.  Any discussions about or changes to the Agreement,
whether material or immaterial, do not restart the running of the 21-day period.
 
C. Employee has seven (7) days in which he may revoke this Agreement after he
signs it.  This Agreement shall not be effective until the expiration of seven
(7) days after Employee signs it without revocation.  Any amounts payable under
this Agreement shall be paid no sooner than the expiration of seven (7) days
after Employee signs it.  Any revocation of this Agreement must be delivered to
David Blossey prior to the expiration of seven (7) days after Employee signs the
Agreement.
 
2

--------------------------------------------------------------------------------


 
7. Employee Covenants.  In exchange for the promises and/or covenants of
Employer contained herein and subject to the provisions contained within this
Agreement, Employee covenants and agrees as follows:
 
A. Release and Waiver by Employee.  For and in consideration of the benefits,
covenants and/or promises contained herein, the receipt and sufficiency of which
are hereby acknowledged, Employee, on behalf of himself and his family, assigns,
representatives, agents, heirs and/or attorneys, if any, hereby covenants not to
sue and fully, finally, and forever releases, acquits and discharges Employer,
along with its former and present parents, subsidiaries, and/or affiliates,
along with its predecessors, successors and/or assigns, if any, as well as their
respective former and present officers, administrators, directors, shareholders,
general or limited partners, representatives, agents, employees and/or
attorneys, if any, jointly and severally (collectively, the “Released Parties”),
from any and all claims, demands, actions, liabilities, obligations and/or
causes of action of whatever kind or character, whether known or unknown, which
Employee or anyone on his behalf or for his benefit has or might claim to have
against the Released Parties for any and all injuries, harm, damages (actual and
punitive), penalties, costs, losses, expenses, attorneys’ fees and/or liability
or other detriment, if any, whatsoever and whenever incurred or suffered by
Employee arising out of, relating to, or in connection with any transaction or
occurrence which transpired prior to the execution of this Agreement, including,
without limitation:
 
(i) 
any claim under federal, state, or local law which provides civil remedies for
the enforcement of rights arising out of the employment relationship, including,
without limitation, discrimination and retaliation claims, such as claims or
causes of action under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000 et seq.; The Civil Rights Act of 1866, as amended, 42 U.S.C.
§ 1981; the Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a; Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.; Americans
With Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; Fair Labor
Standards Act, as amended, 29 U.S.C. § 201, et seq.; Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1000 et seq.; Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601, et seq.; or any other statute prohibiting
discrimination or retaliation in employment under any federal, state, or local
law; and

 
(ii) 
claims for unpaid or withheld wages, relocation allowances or benefits, other
benefits, commissions, stock options, bonuses or profit-sharing, wrongful
discharge, breach of contract, breach of fiduciary duty, promissory estoppel,
fraud, breach of any implied covenants, assault, battery, negligence,
defamation, invasion of privacy, slander, intentional infliction of emotional
distress, or any other contract, tort, or statutory claim.

 
B. Covenant Not to Sue and Indemnification.  Employee hereby specifically
covenants and agrees that Employee will not initiate, or cause to be initiated,
any action or cause of action against Employer or any of the other Released
Parties in the future asserting any claim covered by the release.  Employee
further agrees to indemnify Employer and all other Released Parties for (i) any
additional sum of money that any of them may hereafter be compelled to pay
Employee, and (ii) any of Employer’s or other Released Parties’ legal fees,
costs, and expenses associated therewith, on account of Employee bringing or
allowing to be brought on Employee’s behalf any legal action based directly or
indirectly upon the claims covered by the release.  In addition, Employee agrees
not to voluntarily aid, assist or cooperate with any claimant or plaintiff or
their attorneys or agents in any claim or lawsuit commenced against the Released
Parties.
 
3

--------------------------------------------------------------------------------


 
C. Employee and Employer acknowledge and agree that although Section 7 prohibits
Employee from filing a lawsuit concerning claims covered by the release, it does
not prohibit Employee from lodging a complaint with or participating in a
proceeding before any governmental agency.
 
D. Employee acknowledges and agrees that the payment of monies
hereunder constitutes fair and adequate consideration for the execution of this
Agreement.
 
E. Notwithstanding anything contained in this Agreement to the contrary,
Employee retains full rights to indemnification by the Employer for his service
as an officer and director of the Company and the Employer, as such
indemnification is provided under the corporate governance documents of each of
the Company and the Employer and Michigan law.  Furthermore, the Employee does
not waive any rights to pursue claims against the Employer as a depositor of the
Employer.
 
8. Non-disparagement and Neutral Reference.  Employee and Employer agree that
each of them shall refrain from engaging in any conduct, verbal or otherwise,
that would disparage or harm the reputation of the other or any of the other
Released Parties.  Such conduct shall include, but not be limited to, any
negative statements made verbally or in writing by either of them about the
other or, in the case of Employee, about any of the Released Parties.  In the
event Employer receives requests for references from third parties, Employer
shall only provide Employee’s last title and salary and dates of employment,
unless requested otherwise by a bank regulatory authority.  Nothing contained
herein shall limit Employee’s or Employer’s communications with its regulators,
counsel or accountants.
 
9. Non-Disclosure Covenant.
 
A. Employee acknowledges that, by the nature of his duties, he has had and will
continue to have access to and has and will become informed of confidential,
proprietary, and highly sensitive information relating to Employer and which is
a competitive asset of Employer, including, without limitation, information
pertaining to: (i) the identities of Employer’s existing and prospective
customers or clients, including names, addresses, business needs and plans, and
pricing levels; (ii) the buying and selling prospects, habits and customs of
Employer’s existing and prospective customers or clients; (iii) financial
information about Employer, including prices, costs, and profit margins; (iv)
the identities of and special skills possessed by Employer’s employees; (v) the
identities of and pricing and cost information about Employer’s suppliers and
vendors; (vi) training programs developed by Employer; (vii) technical,
research, development, and marketing information relating to Employer’s current
and prospective products and services; (viii) Employer’s financial results and
business conditions; and (ix) Employer’s business plans and strategies.  The
confidential, proprietary, and highly sensitive information described in this
Section is hereinafter referred to as “Proprietary Information.”
 
4

--------------------------------------------------------------------------------


 
B. Employee agrees that he shall not: (i) use, at any time, any Proprietary
Information for his own benefit or for the benefit of any other person, entity,
or corporation; or (ii) disclose, directly or indirectly, any Proprietary
Information to any person who is not a current employee of Employer, at any time
subsequent to the termination of his employment with Employer; or (iii) use or
disclose, directly or indirectly, any Proprietary Information in connection with
any business opportunity pursued or engaged in by Employee after the termination
of his employment with Employer.  Employee further acknowledges and agrees not
to make copies of any Proprietary Information.  Employee further agrees that in
the event it appears that Employee will be compelled by law or judicial process
to disclose any such confidential information, Employee will notify Employer in
writing immediately upon Employee’s receipt of a subpoena or other legal
process.
 
C. Employee further acknowledges that the injury the Released Parties will
suffer in the event of Employee’s breach of any covenant or agreement set forth
in Section 9 cannot be compensated by monetary damages alone, and Employee
therefore agrees that the Released Parties, in addition to and without limiting
any other remedies or otherwise, shall have the right to obtain an injunction
against Employee.
 
10. Cooperation.  In exchange for the compensation, covenants, and other good
and valuable consideration provided by Employer herein, Employee agrees to sign
documentation, as deemed necessary by Employer, for the effectuation of this
Agreement and of matters related to Employer’s business.
 
11. Choice of Law and Venue.  The Parties agree that the Agreement shall be
performed in Kent County, Michigan, and that the laws of the State of Michigan
shall govern the enforceability, interpretation and legal effect of this
Agreement.  The Parties also agree that venue of any action to enforce the
provisions of this Agreement, or any document executed in connection herewith,
shall be in Kent County, Michigan.
 
12. Interpretation of the Agreement.  This Agreement shall be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
any of the Parties.  The Parties hereto agree that the rule of construction to
the effect that any ambiguities are to be construed against the drafting party
shall not be employed in any interpretation of this Agreement.  Each provision
of this Agreement shall be interpreted so as to render it effective and
valid.  The title and headings herein are for reference purposes only and shall
not in any manner limit the construction of this Agreement, which shall be
considered as a whole.  The recitals are incorporated into and are made a part
of this Agreement.
 
13. Amendments.  Any modification of this Agreement or additional obligation
assumed by any Party in connection with this Agreement shall be binding only if
evidenced in writing signed by each Party or an authorized representative of
each Party.  Additionally, this Agreement cannot be changed or terminated
orally, but may be changed only through written addendum executed by all
Parties.
 
5

--------------------------------------------------------------------------------


 
14. Severability.  Should any provision of this Agreement other than Section 7
be found unenforceable, the remainder of this Agreement, in its modified form,
shall nonetheless be fully enforceable.
 
15. Binding Effect.  This Agreement and the terms, covenants, conditions,
provisions, obligations, undertakings, rights and benefits hereof shall be
binding upon, and shall inure to the benefit of, the Parties and their
respective heirs, executors, administrators, representatives, officers,
directors, shareholders, predecessors, successors, parents, subsidiaries,
affiliated entities, spouses, agents, attorneys, servants, employees,
principals, partners, whether limited or general, and assigns, if any.  Each of
the Parties represents and warrants that he or it has the authority to act on
his or its behalf and to bind his or it to this Agreement.
 
16. Disputes Relating to Agreement.  If any action at law or in equity,
including an action for declaratory relief, is brought to enforce or interpret
the provisions of this Agreement, the party prevailing in any such litigation
shall recover from the adverse party its actual damages and reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees incurred in
connection with such dispute and litigation.  In the event of the violation or
threatened violation of any of the covenants and/or promises in this Agreement,
the non-breaching party shall be entitled to injunctive relief, both preliminary
and final, enjoining and restraining such violation or threatened violation,
which injunctive relief shall be in addition to all other remedies available to
the non-breaching party, at law or in equity.
 
17. Free Will.  Employee and Employer acknowledge that each has had an
opportunity to consult with his or its respective attorneys concerning the
meaning, import, and legal significance of this Agreement, and each has read
this Agreement, as signified by their signatures hereto, and are voluntarily
executing same after advice of counsel for the purposes and consideration herein
expressed.
 
18. Entire Agreement.  Except as stated herein, this Agreement constitutes the
entire understanding and agreement of the Parties, and supersedes prior
understandings and agreements, if any, among or between the Parties with respect
to the subject matter hereof.  There are no representations, agreements,
arrangements or understandings, oral or written, concerning the subject matter
hereof between and among the Parties which are not fully expressed or
incorporated by reference herein.
 
[SIGNATURE BLOCK ON FOLLOWING PAGE]
 
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date set forth in this Agreement.
 

Employee                                 Date:
 January 31, 2011
   
/s/ Robert P. Bilotti  
   
 
   
 
   
 
   
 
  Employer                                 Date:          By:             
Title:                       Company                                 Date:
January 31, 2011   By: /s/ Jerry A. Sytsma         Title: Vice President and
Secretary  

 
7

--------------------------------------------------------------------------------


 